PER CURIAM.
An adequate review of the evidence is contained in the opinion by the Court of Appeals. Defendant contends that the trial court erred in (1) failing to instruct the jury on the defendant’s right to resist an arrest pursuant to an illegal entry into his home, (2) instructing the jury that the defendant’s right to resist excessive force was conditioned on their finding that both Officer Hastings and Officer Workman used excessive force against the defendant, and (3) failing to instruct the jury on defendant’s right to resist an arrest by an officer who does not inform the defendant that he is under arrest.
We have carefully reviewed the opinion of the Court of Appeals and the briefs and authorities relating to the defendant’s contentions set out above. We conclude that the result reached by the Court of Appeals, its reasoning, and the legal principles enunciated by it are correct and adopt that opinion as our own.
The decision of the Court of Appeals is affirmed.